                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LEMYRON BISHOP,

               Plaintiff,

vs.                                                      No. CV 21-00321 RB/SCY


FEDERAL GOVERNMENT
(ALL COMPONENTS),

               Defendant.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Federal Rule of Civil Procedure

41(b) on the handwritten Notice (“complaint”) filed by Plaintiff LeMyron Bishop on April 8, 2021.

(Doc. 1.) The Court will dismiss the complaint without prejudice for failure to comply with Court

orders, statutes, and rules, and failure to prosecute.

       Plaintiff’s complaint is largely incoherent and consists of a document stating “[d]ue to

MULTIPLE violations being broken criminal and ALL civil violations which include case

procedures not being followed in and of the courts. I have been forced to start ANOTHER case.”

(Id. at 1.) 1 Plaintiff also states, “I am currently incarcerated on a criminal trespass on my OWN

property.” (Id.) Although he does not expressly allege violation of any constitutional right, the

Court construes Plaintiff’s filing as possibly asserting prisoner civil rights claims under 42 U.S.C.

§ 1983. (See Doc. 2.)

       The Complaint was not in proper form for a civil rights complaint. (See Docs. 1; 2 at 2.)




1
 Plaintiff has filed five prior cases in this Court: No. CV 19-00600 RB/CG, No. CV 19-00833
KWR/GBW, No. CV 19-01037 JCH/JFR, No. CV 19-01129 RB/GJF, and No. CV 20-00087
WJ/GJF. The Court has dismissed all prior cases.
                                                   1
Plaintiff also did not pay the filing fee or submit an application to proceed without prepayment of

fees or costs pursuant to 28 U.S.C. § 1915. On April 12, 2021, the Court ordered Plaintiff to cure

these deficiencies within 30 days by filing a complaint in proper form and either paying the filing

fee or submitting an application to proceed in forma pauperis. (Doc. 2.) The Order advised Plaintiff

that if he failed to cure the deficiencies within the 30-day time period, the Court could dismiss this

proceeding without further notice. (Id. at 2.) The Court also sent Plaintiff the forms for submitting

a § 1983 complaint and an application under § 1915. (Id.) More than 30 days elapsed after entry

of the Court’s Order to Cure Deficiencies and Plaintiff did not submit a complaint in proper form,

pay the filing fee, submit an application to proceed under § 1915, or otherwise respond to the

Court’s April 12, 2021 Order.

          As a result, on May 13, 2021, the Court entered an Order to Show Cause. (Doc. 5.) The

Order directed Plaintiff to submit a complaint in proper form, pay the $5.00 filing fee, submit an

application to proceed in forma pauperis, or show cause why the case should not be dismissed for

failure to comply with the April 12, 2021 Order. (Id.) The Court set a deadline of 30 days for

Plaintiff to comply with the Order to Show Cause. (Id. at 2.) More than 30 days has elapsed, and

Plaintiff has not submitted a complaint in proper form, paid the filing fee, submitted an application

to proceed in forma pauperis, shown cause, or otherwise communicated with the Court.

          Under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the filing fee from

the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee. Plaintiff has failed to

either pay the $5.00 filing fee or submit an application to proceed under § 1915. Plaintiff was

directed to comply with the statutory requirements or show cause why he should not be required

to do so on two separate occasions. (Docs. 2; 5.) Plaintiff failed to respond to either of the Court’s

Orders.



                                                   2
       At the time it was filed, the handwritten complaint indicated that Plaintiff was incarcerated

at the Eddy County Detention Center. (Doc. 1). However, mail addressed to Plaintiff at the Eddy

County Detention Center is being returned as undeliverable. (See Docs. 6; 7.) A review of the Eddy

County Detention Center records shows that Plaintiff is no longer incarcerated at that facility, and

he has not provided the Court with any current address. (See Doc. 6, 7). Pro se litigants are required

to follow the federal rules of procedure and simple, nonburdensome local rules. See Bradenburg

v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The local rules require litigants, including

prisoners, to keep the Court apprised of their proper mailing address and to maintain contact with

the Court. D.N.M. LR-Civ. 83.6. Plaintiff Bishop has failed to comply with D.N.M. LR-Civ. 83.6.

       Plaintiff Bishop has failed to comply with the Court’s Orders, failed to comply with

statutory provisions, including 28 U.S.C. § 1915, failed to comply with Fed. R. Civ. P. 8 and 11,

filed to comply with D.N.M. LR-Civ. 83.6, and failed to prosecute this action. The Court may

dismiss this action under Rule 41(b) for failure to prosecute, to comply with the rules of civil

procedure, to comply with statutes, and to comply with court orders. Olsen v. Mapes, 333 F.3d

1199, 1204, n.3 (10th Cir. 2003). The Court will dismiss this civil proceeding pursuant to Rule

41(b) for failure to comply with statutes, rules, and Court Orders and failure to prosecute.

       THEREFORE,

       IT IS ORDERED that the handwritten “Notice” complaint filed by Plaintiff LeMyron

Bishop (Doc. 1) is DISMISSED without prejudice under Fed. R. Civ. P. 41(b) for failure to

comply with rules, statutes, and the Court’s Orders, and failure to prosecute.



                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE



                                                  3
